Judgment, Supreme Court, New York County (Juanita Bing Newton, J.), rendered December 20, 1993, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 10 years to life, unanimously affirmed.
The hearing court properly denied defendant’s motion to suppress the physical evidence. The police approach of defendant in the bus terminal and the detective’s initial encounter with defendant to request information was justified by defendant’s match with the anonymous tip giving a general description of, inter alia, a drug courier and the bag in which he was said to be transporting cocaine (see, People v De Bour, 40 NY2d 210, 223). When defendant denied having luggage, which was contrary to the detective’s own observations, the detective’s ensuing inquiry as to whether defendant owned the bag stored in the bus cargo hold was permissible as a common-law right of inquiry, and defendant’s denial of ownership constituted an abandonment (supra; People v Hollman, 79 NY2d 181, 193-194).
We have considered defendant’s remaining arguments and find them to be without merit. Concur — Sullivan, J. P., Ellerin, Rubin and Tom, JJ.